 



Exhibit 10.1
GIBRALTAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
 
First Amendment And Restatement


 
     Effective as of May 19, 2005, Gibraltar Industries, Inc., a Delaware
corporation with offices at 3556 Lake Shore Road, Buffalo, New York (the
“Company”), adopted an equity based incentive compensation plan known as the
Gibraltar Industries, Inc. 2005 Equity Incentive Plan (the “Plan”) for the
purpose of carrying into effect its objective to provide its employees and its
non-employee directors, consultants and other service providers with equity
based incentives to increase their motivation to improve the profitability of
the Company.
     The Company now desires to amend and restate the Plan to limit the form in
which certain Awards are paid to an issuance of Shares and to make certain other
technical changes.
     In connection with the foregoing, the Company hereby adopts this document
as the First Amendment and Restatement of the Gibraltar Industries, Inc. 2005
Equity Incentive Plan.
ARTICLE 1.
DEFINITIONS
     The following words and phrases, when used in this Plan, shall have the
following meanings, unless a different meaning is plainly required by the
context:
     1.01 Affiliate means any corporation under common control with the Company
within the meaning of Section 414(b) of the Internal Revenue Code and any trade
or business (whether or not incorporated) under common control with the Company
within the meaning of Section 414(c) of the Internal Revenue Code.
     1.02 Appreciation Period means the period of time between the Date of Grant
of a Right and the date that the Right is exercised.
     1.03 Award means any Option, Share, Right or Unit granted to any Person
under the Plan.
     1.04 Base Price means the dollar amount used to determine the amount of the
increase, if any, in the value of the Share used to determine the value of a
Right, which amount shall not be less than the Fair Market Value of the Share,
determined as of the Date of Grant of the Right.
     1.05 Beneficiary means any person, firm, corporation, trust or other entity
designated by a Participant in accordance with Section 10.07 to receive any
payment that is required to be made under the Plan upon or after the
Participant’s death.
     1.06 Board of Directors means the Board of Directors of the Company.
     1.07 CEO means the Chief Executive Officer of the Company.

 



--------------------------------------------------------------------------------



 



     1.08 Change in Control means the occurrence of any of the following:
          (a) During any twelve-consecutive month period, any “person” or group
of persons (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) other than the Company, an Affiliate
of the Company, an employee benefit plan sponsored by the Company or any one or
more members of the Lipke family becomes the “beneficial owner” (as defined in
section 13(d) of the Exchange Act) of thirty five percent (35%) or more of the
then outstanding voting stock of the Company through a transaction which has not
(or a series of transactions which have not) been arranged by or consummated
with the prior approval of the Board of Directors; or
          (b) a majority of the members of the Board of Directors is replaced
during any consecutive twelve-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of appointment or election;
          (c) the Company enters into a Merger Sale Agreement; provided however,
that the entry into a Merger Sale Agreement shall only be deemed a “Change in
Control” if the Eligible Person’s employment with or service to the Company and
all of its Affiliates is terminated (without cause in the case of an Eligible
Person that is an Employee) during the period beginning on the date the Merger
Sale Agreement is executed and ending on the earlier of: (i) the date the
transaction contemplated by the Merger Sale Agreement is consummated; and
(ii) the date the Merger Sale Agreement is terminated; or
          (d) the consummation of a Merger Sale.
     1.09 Code and Internal Revenue Code mean the Internal Revenue Code of 1986,
as amended.
     1.10 Committee means: (a) the Board of Directors, with respect to any Award
that has been or may be granted to any Eligible Person who is not an Employee;
(b) with respect to any Award that has been or may be granted to any Executive
Officer, the Board of Directors upon the recommendation of the Compensation
Committee; or (c) the CEO, with respect to Awards to Employees who are not
Executive Officers but only with respect to those matters which are within the
scope of the authority granted to the CEO under Section 10.04 or delegated to
the CEO by the Compensation Committee under to Section 10.05.
     1.11 Common Stock means the common stock (par value $0.01 per share) of the
Company.
     1.12 Company means Gibraltar Industries, Inc., a Delaware corporation.
     1.13 Compensation Committee means the Compensation Committee of the Board
of Directors.
     1.14 Covered Executive means, with respect to any Award granted hereunder,
any individual who at the Date of Grant of such Award is a “Covered Employee” of
the Company for such year for purposes of Section 162(m) of the Code.

2



--------------------------------------------------------------------------------



 



     1.15 Covered Individual means any current or former member of the
Committee, any current or former officer or director of the Company or any
individual designated by the Committee to assist it in the administration of
this Plan as provided for by the second paragraph of Section 10.02.
     1.16 Date of Grant means, with respect to any Award, the date on which the
Committee approves the grant of such Award, or such later date as may be
specified as the date of grant of such Award in the instrument evidencing the
grant of such Award.
     1.17 Disability means, with respect to any Employee, such employee’s
“permanent and total disability” as defined in Section 22(e)(3) of the Code or
any successor provision.
     1.18 Dividend Equivalent Units means additional Restricted Units,
additional Performance Units or additional Rights credited to a Participant
pursuant to Section 5.04, Section 6.04 or Section 7.02.
     1.19 Dividend Payment Date means each date on which the Company pays a
dividend on its Common Stock.
     1.20 Eligible Person means: (a) each Employee of the Company or any
Affiliate; (b) each member of the Board of Directors who is not an Employee of
the Company or any Affiliate; and (c) any natural person that is a consultant or
other independent advisor providing services to the Company or any Affiliate.
     1.21 Employee means each natural person that is engaged in the performance
of services for the Company or any Affiliate for wages as defined in Section
3101(a) of the Code.
     1.22 Executive Officer means: (a) the CEO; (b) the Company’s President;
(c) the Company’s principal financial officer; (d) the Company’s principal
accounting officer; (e) any Vice President of the Company who is in charge of a
principal business unit, division or function; (f) any other officer of the
Company who performs a policy making function for the Company; (g) any officer
of any Affiliate who performs policy making functions for the Company; and
(h) any other person who performs policy making functions for the Company.
     1.23 Fair Market Value means, for purpose of determining the value of any
Share, Unit or Right, the closing price of a share of Common Stock as reported
by the NASDAQ National Market System on the date as of which the determination
of Fair Market Value is to be made or, if no sale of Common Stock shall have
been made on the NASDAQ National Market System on that day, on the next
preceding day on which there was a sale of Common Stock.
     1.24 Incentive Stock Option means an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code.
     1.25 Merger Sale means the consolidation, merger, or other reorganization
of the Company, other than: (a) any such consolidation, merger or reorganization
of the Company in which holders of Common Stock immediately prior to the earlier
of: (i) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved,

3



--------------------------------------------------------------------------------



 



continue to hold more than eighty percent (80%) of the outstanding voting
securities of the surviving entity immediately after the consolidation, merger,
or other reorganization; and (b) any such consolidation, merger or other
reorganization which is effected pursuant to the terms of a Merger Sale
Agreement which provides that the consolidation, merger or other reorganization
contemplated by the Merger Sale Agreement will not constitute a Change in
Control for purposes of this Plan.
     1.26 Merger Sale Agreement means an agreement between the Company and any
one or more other persons, firms, corporations or other entities (which are not
Affiliates of the Company) providing for a consolidation, merger or other
reorganization in which the holders of Common Stock of the Company immediately
prior to the Company’s execution of such agreement do not hold more than eighty
percent (80%) of the outstanding voting securities of the surviving entity
immediately after the consummation of the consolidation, merger, or other
reorganization contemplated by such agreement.
     1.27 Non-Qualified Stock Option means an Option that is not an Incentive
Stock Option.
     1.28 Option means an option to purchase Shares granted pursuant to
Article 4 of the Plan or, solely for purposes of Section 4.08(b), granted under
any other stock option plan maintained by the Company.
     1.29 Option Cash Out Payment means an amount, payable to a Participant that
is the holder of Options, equal to the amount by which: (a)(i) the greatest of:
(A) the Fair Market Value of one Share, determined as of the date a Merger Sale
Agreement is executed by the Company; (B) the Fair Market Value of one Share,
determined as of the day immediately preceding the date a Change in Control
occurs; and (C) the amount, if any, of cash payable with respect to one Share in
connection with the consummation of the Change in Control as provided for by the
certificate filed with the Delaware Secretary of State to effect the Change in
Control; multiplied by (ii) the total number of Shares which the Participant is
entitled to acquire pursuant to all Options (whether or not such Options are
then currently exercisable pursuant to the provisions of the instruments
containing the terms of the Option Awards held by the Participant) held by the
Participant on the date the Change in Control is effective; exceeds (b) the
aggregate amount which the Participant would be required to pay to the Company
in connection with the purchase by the Participant of all Shares which the
Participant is entitled to purchase pursuant to the exercise of all unexpired
and unexercised Options held by the Participant as of the date the Change in
Control is effective (whether or not such Options are then currently exercisable
pursuant to the provisions of the instruments containing the terms of the Option
Awards held by the Participant).
     1.30 Participant means any Eligible Person who holds an Award granted under
the Plan, and any successor, permitted transferee or Beneficiary that succeeds
to such individual’s interest in such Award.
     1.31 Performance Goals means the performance goals established by the
Committee in connection with Awards granted to Eligible Persons under Article 6,
which performance goals must be met in order for payment to be made with respect
to such Awards.

4



--------------------------------------------------------------------------------



 



     1.32 Performance Period means the period established by the Committee for
measuring whether, and to what extent, any Performance Goals established in
connection with any Award granted under Article 6 hereof have been met.
     1.33 Performance Shares means Shares that may be issued and delivered
pursuant to an Award made to an Eligible Person under Article 6, depending on
the achievement, or the level of achievement, of one or more Performance Goals
within such period, as provided in Article 6.
     1.34 Performance Units means Units credited to an Eligible Person at the
beginning of a Performance Period pursuant to an Award made to such individual
under Article 6, and any Dividend Equivalent Units that are credited to the
individual with respect to such Units during such Performance Period, payment
with respect to which Units and related Dividend Equivalent Units depends on the
achievement, or the level of achievement, of one or more Performance Goals
within such period, as provided in Article 6.
     1.35 Plan means the Gibraltar Industries, Inc. 2005 Equity Incentive Plan,
as set forth herein and as amended from time to time hereafter.
     1.36 Pro Rata Portion means, with respect to any portion of any Award of
Restricted Shares or Restricted Units made hereunder, with respect to any
portion of any Award of Performance Shares or Performance Units made hereunder,
or with respect to any portion of any Award of Rights made hereunder, the
percentage determined by dividing: (a) the number of months in the period
beginning on the first day of: (i) the Restricted Period established for such
portion of the Restricted Shares or Restricted Units so granted; (ii) the
Performance Period established for such portion of the Performance Shares or
Performance Units so awarded; or (iii) the Appreciation Period established for
such portion of the Rights so awarded, and ending on the date the Eligible
Person’s employment with or service to the Company and each of its Affiliates is
terminated; by (b) the total number of months in such Restricted Period, in such
Performance Period, or in such Appreciation Period, whichever the case may be.
     1.37 Restricted Period means the period of time during which Restricted
Shares or Restricted Units are subject to Restrictions as set forth in
Article 5.
     1.38 Restricted Shares means Shares which are granted subject to
Restrictions pursuant to Article 5.
     1.39 Restricted Units means Units credited to an Eligible Person which are
subject to Restrictions at the beginning of a Restricted Period pursuant to an
Award made to such Eligible Person under Article 5, and any Dividend Equivalent
Units that are credited to the Eligible Person with respect to such Units during
such Restricted Period as provided in Article 5.
     1.40 Restrictions means the restrictions to which Restricted Shares or
Restricted Units are subject under the provisions of Section 5.02.
     1.41 Retirement means the termination of a Participant’s employment with or
service to the Company and all of its Affiliates, provided that such termination
occurs after: (a) the Participant has either: (i) been continuously employed by
or provided services (as a non-employee director, consultant or other service
provider) to the Company or any of its Affiliates

5



--------------------------------------------------------------------------------



 



for a period of at least five (5) years and attained at least age sixty (60); or
(ii) attained at least age sixty-five (65); and (b) the Participant has given at
least thirty (30) days advance written notice to the Company or, if applicable,
the Affiliate of the Company by whom the Participant is employed or for whom the
Participant is providing services, which notice states that the Participant will
retire from his or her employment with or service to the Company and its
Affiliates.
     1.42 Right means an Award which enables the Eligible Person to whom the
Award has been made to receive Shares having a Fair Market Value equal to an
amount which is based on the amount by which the Fair Market Value of one Share
at the end of the Appreciation Period exceeds the Base Price of one Share at the
beginning of the Appreciation Period.
     1.43 Right Cash Out Payment means an amount, payable to a Participant that
is the holder of Rights, equal to the amount by which: (a)(i) the greatest of:
(A) the Fair Market Value of one Share, determined as of the date a Merger Sale
Agreement is executed by the Company; (B) the Fair Market Value of one Share,
determined as of the day immediately preceding the date a Change in Control
occurs; and (C) the amount, if any, of cash payable with respect to one Share in
connection with the consummation of the Change in Control as provided for by the
certificate filed with the Delaware Secretary of State to effect the Change in
Control; multiplied by (ii) the total number of Shares represented by the Rights
held by the Participant; exceeds (b) the aggregate Base Price of the Shares used
to calculate the value of the Rights held by the Participant, determined, with
respect to each Right, as of the date the Right was granted to the Participant
and adjusted, if applicable, pursuant to Section 3.02.
     1.44 Share means a share of Common Stock.
     1.45 Termination of Service means: (a) with respect to any Employee, his or
her ceasing to be employed by the Company and each of its Affiliates; (b) with
respect to any non-employee director, his or her ceasing to serve as a member of
the Board of Directors; and (c) with respect to any consultant or other service
provider, that is a natural person, the termination of all consulting or other
service providing arrangements which such consultant or service provider has
with the Company and each Affiliate of the Company.
     1.46 Unit means a unit of measurement equivalent to one Share, with none of
the attendant rights of a shareholder of such Share, (including among the rights
which the holder of a Unit does not have are the right to vote such Share and
the right to receive dividends thereon), except to the extent otherwise
specifically provided herein.
ARTICLE 2.
AWARDS
     2.01 Form of Awards. Awards under the Plan may be made in the form of
Options, Restricted Shares, Restricted Units, Performance Shares, Performance
Units and Rights. An Award in any of the foregoing forms may be granted to any
Eligible Person or to any group of Eligible Persons, upon terms and conditions
that differ from the terms and conditions upon which any other Awards in the
same form are made to other Eligible Persons or groups of Eligible Persons.

6



--------------------------------------------------------------------------------



 



     2.02 Written Instrument. Each Award made to an Eligible Person under the
Plan shall be evidenced by a written instrument in such form as the Committee
shall prescribe, setting forth the terms and conditions of the Award. The
instrument evidencing the grant of any Award hereunder shall specify that the
Award shall be subject to all of the terms and provisions of the Plan as in
effect from time to time but subject to the limitation on amendments set forth
in Section 10.09 of the Plan.
     2.03 Surrender and Exchange of Awards. The Committee may, in its
discretion, grant an Award to a Participant who has previously been granted an
Award under the Plan or an award under any other employee compensation or
benefit plan maintained by the Company or any of its Affiliates (any such
previously granted Award or award being hereinafter referred to as a “Prior
Award”), in exchange for the surrender and cancellation of such Prior Award or
any portion thereof. The new Award so granted may, in the discretion of the
Committee, be in a form which is different than that of the Prior Award
surrendered, and may be granted subject to terms and conditions that differ from
those to which the surrendered Prior Award were subject. Notwithstanding the
foregoing, no grant of a new Award in exchange for a Prior Award may be made
hereunder unless: (a) the aggregate fair value of the new Award does not exceed
the aggregate fair value of the Prior Award, determined as of the time the new
Award is granted; and (b) the grant of the new Award would not constitute a
“repricing” of any Option or would not otherwise be treated as a “material
revision” of the Plan.
     2.04 Limitations on Aggregate Amount of Certain Awards. Notwithstanding
anything to the contrary contained in this Plan, the maximum number of Shares
issuable to any Participant over any five (5) year period in connection with all
Options, Performance Shares, Performance Units and Rights granted to such
Participant during any such five (5) year period shall not exceed Two Hundred
Thousand (200,000) Shares.
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
     3.01 Shares Available for Awards. Shares distributed in respect of Awards
made under the Plan may be authorized but unissued Shares, Shares held in the
treasury of the Company or Shares purchased by the Company on the open market at
such time or times and in such manner as it may determine. The Company shall be
under no obligation to issue or acquire Shares in respect of an Award made under
the Plan before the time when delivery of Shares is due under the terms of the
Award. The number of Shares available for distribution in respect of Awards made
under the Plan shall be subject to the following limitations:
          (a) Subject to the provisions of Section 3.02 hereof, the aggregate
number of Shares that may be distributed in respect of Awards made under the
Plan shall be limited to two million two hundred fifty thousand (2,250,000)
Shares. Of that aggregate number, no more than one million three hundred fifty
thousand (1,350,000) Shares in the aggregate shall be available for issuance
pursuant to grants of Restricted Shares and Restricted Units. The maximum
aggregate number of Shares that may be issued pursuant to all Awards of
Incentive Stock Options and Rights granted under the Plan shall not exceed nine
hundred thousand (900,000) Shares.

7



--------------------------------------------------------------------------------



 



          (b) Upon the grant of any Award, the overall aggregate number of
Shares available for further Awards under the Plan, and if the Award so granted
was in a form subject to a limitation on the aggregate number of Shares
available for Awards in that form, the aggregate number of Shares available for
further Awards under the Plan in that form, shall be reduced by the number of
Shares subject to the Award so granted.
          (c) There shall be added back to the aggregate number of Shares
available for the grant of Awards under the Plan, as determined under (a) and
(b) above, the following: (i) any Shares as to which an Option granted hereunder
has not been exercised at the time of its expiration, cancellation or
forfeiture; (ii) any Shares included in any other form of Award granted to an
Eligible Person hereunder, to the extent that the person’s right to receive such
Shares, or any cash payment in settlement of such Award, is forfeited; (iii) any
Shares represented by Restricted Units granted hereunder as to which payment is
made in cash instead of by the issuance and delivery of Shares; and (iv) any
Shares subject to an Option granted hereunder, or covered by any other form of
Award made hereunder, to the extent such Option or other Award is surrendered in
exchange for any other Award made hereunder.
     3.02 Certain Adjustments to Shares. In the event of any change in the
number of outstanding Shares of Common Stock without receipt of consideration by
the Company resulting from any stock dividend, stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
Shares, or any rights offering to purchase Shares of Common Stock at a price
substantially below fair market value, or any similar change affecting the
Shares of Common Stock: (a) the maximum aggregate number and kind of Shares
specified herein as available for the grant of Awards, or for the grant of any
particular form of Award, under the Plan; (b) the number and kind of Shares that
may be issued and delivered to Participants upon the exercise of any Option, or
in payment with respect to any Award of Restricted Shares or Performance Shares,
that is outstanding at the time of such change; (c) the number and kind of
Shares represented by any Restricted Units, Performance Units, Rights or
Dividend Equivalent Units that are outstanding at the time of such change;
(d) the number of Shares represented by any Award of Rights; (e) the exercise
price per share of any Options granted hereunder that are outstanding at the
time of such change; and (f) the Base Price established with respect to any
Rights granted hereunder that are outstanding at the date of such change, shall
be appropriately adjusted consistent with such change in such manner as the
Compensation Committee, in its sole discretion, may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participants hereunder.
     In the case of any outstanding Incentive Stock Option, any such change
shall be made in the manner that satisfies the requirements that must be met
under Section 424 of the Code in order for such change not to be treated as a
“modification” of such Option as defined under Section 424 of the Code.
     The Committee shall give notice to each Participant of any adjustment made
pursuant to this Section and, upon such notice, such adjustment shall be
effective and binding for all purposes.
     3.03 Listing and Qualification of Shares. The Company, in its discretion,
may postpone the issuance, delivery, or distribution of Shares with respect to
any Award until

8



--------------------------------------------------------------------------------



 



completion of such stock exchange listing or other qualification of such Shares
under any state or federal law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of the Shares in compliance with applicable laws, rules and
regulations.
ARTICLE 4.
OPTIONS
     4.01 Awards of Options. Subject to the limitations set forth in Article 3
above and to the other terms and conditions of the Plan, Options may be granted
under the Plan to Eligible Persons for the purchase of such number of Shares, at
such times and, upon such terms and conditions, as the Committee in its
discretion may determine.
     4.02 Type of Options. Each Option granted hereunder shall be identified in
the instrument evidencing such grant as either: (a) an Option intended to be
treated as an Incentive Stock Option; or (b) an Option that shall be treated as
a Non-Qualified Stock Option.
     4.03 Term of Options. The period of time during which an Option may be
exercised shall be such period of time as is determined by the Committee and
specified in the instrument setting forth the terms of the Option Award;
provided that, in no event may the period of time during which an Option may be
exercised exceed ten (10) years from the Date of Grant of the Option.
Notwithstanding any other provision in this Plan to the contrary, no Option may
be exercised after its expiration.
     4.04 Exercise of Options. Each Option granted hereunder shall become
exercisable, in whole or in part, at such time or times during its term as the
instrument evidencing the grant of such Option shall specify. To the extent that
an Option has become exercisable, it may be exercised thereafter, in whole or in
part, at any time or from time to time prior to its expiration, as to any or all
Shares as to which the Option has become and remains exercisable, subject to the
provisions of Section 4.05 below.
     4.05 Termination of Service. Except as the instrument evidencing the grant
of an Option may otherwise provide, the portion of any outstanding Option held
by an Eligible Person on the date of his or her Termination of Service that has
not become exercisable prior to such date, and the portion of such Option which
was exercisable but had not been exercised prior to the date of the Eligible
Person’s Termination of Service, shall be forfeited on such date.
     Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing the grant of an Option may provide that
the portion of the Option that is exercisable at the time of the Eligible
Person’s Termination of Service will continue to be exercisable, and that the
portion of such Option that is not exercisable at such time will become
exercisable in accordance with the terms of the Option and remain exercisable
thereafter, during such period of time after the date on which the Eligible
Person’s Termination of Service occurs (but not beyond the expiration of the
term of the Option), in such circumstances and subject to such terms and
conditions, as are specified in such instrument. However, to the extent that any
Option granted hereunder to an Employee as an Incentive Stock Option is
exercised more than three months after the date of such Employee’s Termination
of Service for any reason other than

9



--------------------------------------------------------------------------------



 



Disability, or more than one year after such date if the Employee’s Termination
of Service occurred because of Disability, the Option shall be treated as a
Non-Qualified Stock Option for purposes of the Plan.
     4.06 Exercise Price and Method of Exercise. The price at which Shares may
be purchased upon any exercise of an Option shall be the price per share
determined by the Committee and specified in the instrument evidencing the grant
of such Option; provided that, in no event shall the exercise price per Share be
less than: (a) the Fair Market Value of a Share determined as of the Date of
Grant of the Option; or (b), if greater, the par value of a Share.
     An Option shall be exercised by delivery of a written notice of exercise,
in a form satisfactory to the Committee, to the Company at its principal
business office and addressed to the attention of the Company’s Secretary or
such other person as the Company’s Secretary may have designated to receive such
notice. The notice shall specify the number of Shares with respect to which the
Option is being exercised. The notice shall be accompanied by payment of the
exercise price of the Shares for which the Option is being exercised, which
payment shall be made under one or more of the methods of payment provided in
Section 4.07 below.
     4.07 Payment. Payment of the exercise price for Shares purchased upon the
exercise of an Option shall be made by one, or by a combination of any, of the
following methods: (a) in cash, which may be paid by check or other instrument
acceptable to the Company, or by wire transfer of funds, in each case in United
States dollars; (b) if permitted by the Committee and subject to any terms and
conditions it may impose on the use of such methods, by: (i) the delivery to the
Company of other Shares owned by the Participant; provided that such shares have
been owned by the Participant for the requisite period necessary to avoid a
charge to the Company’s earnings; or (ii) the surrender to the Company of Shares
that otherwise would have been delivered to the Participant upon exercise of the
Option; (c) to the extent permissible under applicable law, through any cashless
exercise sale and remittance procedure that the Committee in its discretion may
from time to time approve; (d) to the extent permissible under applicable law
and permitted by the Committee, by the execution by the Participant and delivery
to the Company of a promissory note or other instrument evidencing the
Participant’s agreement to pay part or all of the Option exercise price on a
deferred or installment payment basis, upon such terms and conditions
(including, without limitation, terms requiring Shares purchased upon the
exercise of the Option to be pledged to the Company to secure payment of any
outstanding balance of the option exercise price) as the Committee shall
require; or (e) any other method of payment as the Committee may from time to
time approve.
     For purposes of determining the portion of the exercise price payable upon
the exercise of an Option that will be treated as satisfied by the delivery or
surrender of Shares pursuant to clause (b) (i) or (ii) above, Shares so
delivered or surrendered shall be valued at their Fair Market Value determined
as of the business day next preceding the date on which the Option is exercised
.
     4.08 Incentive Stock Options. Notwithstanding any other provisions of the
Plan, Incentive Stock Options granted under the Plan shall be subject to the
following provisions:
          (a) No Incentive Stock Option may be granted under the Plan after
February 9, 2015.

10



--------------------------------------------------------------------------------



 



          (b) To the extent that the aggregate Fair Market Value of Shares with
respect to which Incentive Stock Options granted under the Plan and under all
other stock option plans maintained by the Company are exercisable for the first
time by a Participant during any calendar year exceeds $100,000, the Incentive
Stock Options so exercisable shall be treated as Non-Qualified Stock Options.
For purposes of the foregoing, the Fair Market Value of Shares as to which any
Incentive Stock Option may be exercised shall be determined as of the Date of
Grant of such Option. The determination of whether the limitation set forth in
the first sentence of this Section 4.08(b) applies with respect to any Incentive
Stock Option granted under the Plan shall be made in accordance with applicable
provisions of Section 422 of the Code and the regulations issued thereunder.
          (c) No Incentive Stock Option shall be granted to an Employee if, as
of the Date of Grant of such Option, such Employee owns stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company, unless: (i) the exercise price per Share under such Option is at
least 110% percent of the Fair Market Value of a Share determined as of the Date
of Grant of such Option; and (ii) such Option is not exercisable after the
expiration of five (5) years from the Date of Grant of such Option. If an
Option, designated as an Incentive Stock Option, is granted to an Employee who
owns more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company and either the price per Share at which the
Option is exercisable or the date on which the Option expires does not satisfy
the limitations specified above, such Incentive Stock Option shall be treated as
a Non-Qualified Stock Option.
          (d) The instrument evidencing the grant of any Incentive Stock Option
shall require that if any Shares acquired upon the exercise of such Option are
disposed of within 2 years from the Date of Grant of such Option, or within one
year from the date as of which the Shares disposed of were transferred to the
Participant pursuant to the exercise of such Option, the Participant shall give
the Company written notice of such disposition, within ten days following the
date of such disposition.
     4.09 Other Option Provisions. The instrument evidencing the grant of any
Option hereunder may contain such other terms and conditions, not inconsistent
with the provisions of the Plan or any applicable law, as the Committee may
determine.
     4.10 Rights of a Shareholder. Upon the exercise by a Participant of an
Option or any portion thereof in accordance with the Plan, the provisions of the
instrument evidencing the grant of such Option and any applicable rules and
regulations established by the Committee and the issuance to the Participant of
a certificate representing the Shares with respect to which the Option has been
exercised, the Participant shall have all of the rights of a stockholder of the
Company with respect to the Shares issued as a result of such exercise. Prior to
the issuance to a Participant of a certificate representing Shares issuable to
the Participant upon his or her exercise of an Option, the Participant shall not
have any rights as a stockholder of the Company with respect to such Shares.

11



--------------------------------------------------------------------------------



 



ARTICLE 5.
RESTRICTED SHARES AND RESTRICTED UNITS
     5.01 Awards of Restricted Shares and Restricted Units. Subject to the
limitations set forth in Article 3 and to the other terms and conditions of the
Plan, Restricted Shares and Restricted Units may be granted to such Eligible
Persons, at such times, and in such amounts, as the Committee may determine in
its discretion. In addition to Awards of Restricted Shares or Restricted Units
which may be made to any Eligible Person in recognition of services provided to
the Company and its Affiliates or as an incentive for such Eligible Person to
continue to contribute to the profitability and growth of the Company and its
Affiliates, the Company has, effective as of May 19, 2005, adopted a framework
under which a specific type of Restricted Unit Awards will be made, which
framework is known as the Gibraltar Industries, Inc. Management Stock Purchase
Plan (the “MSPP”). The MSPP is intended to be treated as an integral part of
this Plan and provides for the granting of Awards of Restricted Units to
Eligible Persons in consideration for and recognition of the agreement of such
Eligible Persons to authorize the Company to credit Restricted Units to an
account established for the benefit of such Eligible Persons under the MSSP in
lieu of the payment to such Eligible Persons of all or part of the annual
incentive bonus (in the case of an Eligible Person that is an Employee) or all
or part of the Director fees (in the case of an Eligible Person that is a member
of the Company’s Board of Directors) which such Eligible Persons would otherwise
be entitled to receive from the Company and its Affiliates. In this regard, the
maximum number of Shares that may be issued pursuant to grants of Restricted
Shares and Restricted Units (as provided by Section 3.01(a)) shall be reduced by
Awards of Restricted Shares and Restricted Units made to Eligible Persons under
the terms of the MSSP.
     5.02 Restrictions and Restricted Period. At the time of each grant of
Restricted Shares or Restricted Units to any Participant, the Committee shall
establish a period of time within which the Restricted Shares or Restricted
Units covered by such grant (and the Participant’s right to receive payment with
respect to such Restricted Units) may not be sold, assigned, transferred (other
than a transfer to the Participant’s Beneficiary occurring by reason of the
Participant’s death), made subject to gift, or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered, whether voluntarily or by operation
of law. The Committee in its discretion may prescribe a separate Restricted
Period for any specified portion of the Restricted Shares or Restricted Units
granted pursuant to any Award.
     5.03 Rights While Restricted Shares Remain Subject to Restrictions.
Restricted Shares granted to a Participant hereunder may be issued to the
Participant as of the Date of Grant as uncertificated shares or as Shares
represented by a stock certificate bearing a legend or legends making
appropriate references to the Restrictions. Until the Restrictions which apply
to Restricted Shares lapse in accordance with the provisions of Section 5.05
below or Section 9.01(c), the Restricted Shares granted to a Participant which
are not certificated shall be held in the Participant’s name in a bookkeeping
account maintained by the Company and Restricted Shares granted to a Participant
and represented by a stock certificate shall continue to bear the legend or
legends making reference to the Restrictions. A separate account shall be
maintained for all Restricted Shares granted to a Participant with a Restricted
Period ending on the same date.

12



--------------------------------------------------------------------------------



 



     Except for the Restrictions which apply to Restricted Shares, and subject
to the forfeiture provisions applicable under Section 5.06 below, a Participant
shall have, with respect to all Restricted Shares so held for his account, all
of the rights of a stockholder of the Company, including full voting rights with
respect to such Shares and the right to receive currently with respect to the
Participant’s Restricted Shares all dividends and other distributions payable
generally on the Company’s Shares. If any dividends or distributions so payable
are paid in Shares, the Shares paid as a dividend or distribution with respect
to a Participant’s Restricted Shares shall be subject to the same Restrictions
and provisions relating to forfeiture as apply to the Restricted Shares with
respect to which they were paid. Such stock dividend Shares shall themselves be
treated as Restricted Shares, and shall be credited to the same account which
the Company maintains for those Restricted Shares of the Participant with
respect to which such stock dividends or distributions were paid.
     Notwithstanding the foregoing, if the instrument evidencing the grant of
any Restricted Shares to a Participant so provides, all cash dividends and
distributions payable generally on the Company’s Shares that are otherwise
payable with respect to the Restricted Shares granted to the Participant shall
not be paid currently to the Participant but instead, shall be applied to the
purchase of additional Shares for the Participant’s account. The additional
Shares so purchased shall be subject to the same Restrictions and provisions
relating to forfeiture as apply to the Restricted Shares with respect to which
they were paid. Such additional Shares shall themselves be treated as Restricted
Shares, and shall be credited to the same account which the Company maintains
for those Restricted Shares of the Participant with respect to which such
dividends or distributions were paid. The purchase of any such additional Shares
shall be made in accordance with such other procedure as may be specified in the
instrument evidencing the grant of the Restricted Shares on which such dividends
are paid.
     5.04 Rights While Restricted Units Remain Subject to Restrictions. No
Shares shall be issued at the time an award of Restricted Units is made. Except
as provided in the following paragraph or otherwise provided by the instrument
evidencing an Award of Restricted Units, a Participant that is the holder of an
Award of Restricted Units shall not have any rights as a shareholder with
respect to such Restricted Units. Restricted Units granted to a Participant
hereunder shall be credited to a bookkeeping account maintained by the Company
for the Participant. A separate account shall be maintained for all Restricted
Units granted to a Participant with a Restricted Period ending on the same date
and for all Dividend Equivalent Units that are to be credited to such account in
accordance with the next following paragraph.
     If any dividends or other distributions payable on the Company’s Shares are
paid in Shares during any period that a Participant holds an Award of Restricted
Units, as of the applicable Dividend Payment Date, a number of additional
Restricted Units shall be credited to each account established for the
Participant to reflect the number of Restricted Units held by the Participant as
of such Dividend Payment Date. The number of additional Restricted Units to be
credited shall be determined by first multiplying: (a) the total number of
Restricted Units standing to the Participant’s credit in such account on the day
immediately preceding such Dividend Payment Date (including all Dividend
Equivalent Units credited to such account on all previous Dividend Payment
Dates); by (b) the per share dollar amount of the dividend paid on such Dividend
Payment Date; and then, (c) dividing the resulting amount by the Fair Market
Value of one Share on such Dividend Payment Date. Dividend Equivalent Units
awarded

13



--------------------------------------------------------------------------------



 



pursuant to this paragraph to a Participant that holds an Award of Restricted
Units shall have the same Restricted Period as the Restricted Units with respect
to which such Dividend Equivalent Units have been awarded.
     5.05 Lapse of Restrictions and Payment. Upon the expiration of the
Restricted Period for any Restricted Shares or Restricted Units granted to a
Participant hereunder but subject to the provisions of Section 5.06 below, the
Restrictions applicable to such Restricted Shares or Restricted Units shall
lapse, and payment with respect to such Restricted Shares or Restricted Units
(including any related Dividend Equivalent Units) shall be made in accordance
with the following provisions:
          (a) In the case of Restricted Shares, payment shall be made by
delivery to the Participant of a stock certificate for the number of such
Restricted Shares, free and clear of all Restrictions to which such shares were
subject. However, if the Restricted Shares with respect to which the applicable
Restrictions have lapsed includes a fractional Share, payment for such
fractional Share shall be made in cash, in an amount equal to the Fair Market
Value of such fractional Share determined as of the date on which such
Restrictions lapsed. Delivery of such stock certificate and any such cash
payment shall be made to the Participant as soon as practicable following the
lapse of the applicable Restrictions.
          (b) In the case of Restricted Units (including related Dividend
Equivalent Units), payment shall be made: (i) in all cases other than Restricted
Units issued in connection with the MSPP, by the issuance and delivery to the
Participant of a stock certificate for a number of Shares equal to the number of
whole Restricted Units and related Dividend Equivalent Units with respect to
which the applicable Restrictions have lapsed, and (ii) by payment in cash for
any fractional Restricted Unit payable as a result of the lapse of such
Restrictions, in an amount equal to the Fair Market Value of such fractional
Restricted Unit determined as of the date as of which such Restrictions lapsed.
In the case of Restricted Units issued pursuant to the terms of the MSPP,
payment shall be made, in cash, in an amount and at the time provided for in the
MSPP. Issuance of certificates for Shares shall be made in such manner and at
such time or times as provided in such instrument. Unless otherwise provided by
the instrument evidencing a grant of Restricted Units, payment with respect to
any part or all of a Participant’s Restricted Units (including related Dividend
Equivalent Units) may be deferred, at the Participant’s election, upon such
terms and conditions as are specified by the Participant, in writing, subject to
the restrictions on deferral of compensation contained in Code Section 409A.
     5.06 Termination of Service. Except as the instrument evidencing the grant
of Restricted Shares or Restricted Units may otherwise provide, upon an Eligible
Person’s Termination of Service for any reason prior to the expiration of the
Restricted Period which is in effect for any Restricted Shares or Restricted
Units (and related Dividend Equivalent Units) standing to his or her credit
immediately prior to such Termination of Service, the Eligible Person’s right to
receive payment with respect to such Restricted Shares, Restricted Units and
Dividend Equivalent Units shall be forfeited and cancelled as of the date of
such Termination of Service, and no payment of any kind shall be made with
respect to such Restricted Shares, Restricted Units and Dividend Equivalent
Units.
     Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing the Award of such Restricted Shares or
Restricted Units may provide that

14



--------------------------------------------------------------------------------



 



if the Eligible Person’s Termination of Service occurs prior to the end of the
Restricted Period established for such Restricted Shares or Restricted Units as
a result of the Eligible Person’s death, Disability or Retirement (but not for
any other reason), payment will be made with respect to all or a Pro Rata
Portion of such Restricted Shares or Restricted Units and any related Dividend
Equivalent Units. In such case, only the Eligible Person’s right to receive
payment with respect to any remaining portion of the Restricted Shares or
Restricted Units (and related Dividend Equivalent Units) for which such
Restricted Period was established shall be cancelled and forfeited. Any payment
required to be made with respect to an Eligible Person’s Restricted Shares or
Restricted Units (and related Dividend Equivalent Units) pursuant to this
paragraph shall be made as soon as practicable after the date of such Eligible
Person’s Termination of Service, and shall be made in the manner specified in
Section 5.05.
     5.07 Notice of Code Section 83(b) Election. A Participant who files an
election under Section 83(b) of the Code to include in gross income the Fair
Market Value of any Restricted Shares granted hereunder while such Shares are
still subject to Restrictions shall furnish the Company with a copy of the
election so filed by the Participant, within ten days of the filing of such
election with the Internal Revenue Service.
ARTICLE 6.
PERFORMANCE SHARES AND PERFORMANCE UNITS
     6.01 Awards of Performance Shares and Performance Units. Subject to the
limitations set forth in Article 3 and to the other terms and conditions of the
Plan, Performance Shares or Performance Units may be granted to such Eligible
Persons, at such times, in such amounts, and upon such terms and conditions, as
the Committee may determine in its discretion. Performance Shares and
Performance Units shall be granted in accordance with the provisions set forth
below.
     6.02 Establishment of Performance Goals and Performance Targets. In
connection with each Award of Performance Shares or Performance Units, the
Committee shall establish in writing, and the instrument evidencing the grant of
such Award shall specify: (a) the Performance Goal or Goals and the Performance
Period that will apply with respect to such Award; (b) the level or levels of
achievement of the Performance Goal or Goals that must be met in order for
payment to be made with respect to the Award; (c) the number of Performance
Shares that will be issued and delivered to the recipient of the Award, or the
percentage of the Performance Units (and any related Dividend Equivalent Units)
credited to the recipient in connection with the Award as to which payment will
be made, if the Performance Goal or Goals applicable to such Award: (i) have
been fully achieved; (ii) have been exceeded; or (iii) have not been fully
achieved but have been achieved at or beyond any minimum or intermediate level
of achievement specified in the instrument evidencing the grant of such Award;
and (d) such other terms and conditions pertaining to the Award as the Committee
in its discretion may determine. In connection with any such Award made to any
Covered Executive, the matters described in the preceding sentence shall be
established within such period of time as may be permitted by the regulations
issued under Section 162(m) of the Code.
     6.03 Rights While Performance Shares Remain subject to Achievement of
Performance Goals. Performance Shares granted to a Participant hereunder may be
issued to the Participant as of the Date of Grant as uncertificated shares or as
Shares represented by a stock certificate bearing a legend or legends making
appropriate reference to the restrictions on

15



--------------------------------------------------------------------------------



 



transferability of such Performance Shares as hereinafter set forth. Until the
Performance Period which applies to the Performance Shares expires, the
Performance Shares granted to a Participant which are not certificated shall be
held in the Participant’s name in a bookkeeping account maintained by the
Company and Performance Shares granted to a Participant and represented by a
stock certificate shall continue to bear the legend or legends making reference
to the restrictions on transferability of such Performance Shares as hereinafter
set forth.
          Until the Performance Period which applies to an award of Performance
Shares has expired, the Performance Shares shall not be sold, assigned,
transferred (other than a transfer to the Participant’s Beneficiary occurring by
reason of the Participant’s death), made subject to gift or otherwise disposed
of, mortgaged, pledged or otherwise encumbered, whether voluntarily or by
operation of law. A separate account shall be maintained for all Performance
Shares granted to a Participant with a Performance Period ending on the same
date.
     Except for the restrictions on transferability which apply to Performance
Shares, and subject to the forfeiture provisions applicable under Section 6.11
below, a Participant shall have, with respect to all Performance Shares so held
for his account, all of the rights of a stockholder of the Company, including
full voting rights with respect to such Shares and the right to receive
currently with respect to the Participant’s Performance Shares, all dividends
and other distributions payable generally on the Company’s Shares. If any
dividends or distributions so payable are paid in Shares, the Shares paid as a
dividend or distribution with respect to a Participant’s Performance Shares
shall be subject to the same Performance Goals and provisions relating to
forfeiture as apply to the Performance Shares with respect to which they were
paid. Such stock dividend Shares shall themselves be treated as Performance
Shares, and shall be credited to the same account which the Company maintains
for those Performance Shares of the Participant with respect to which such stock
dividends or distributions were paid.
     Notwithstanding the foregoing, if the instrument evidencing the grant of
any Performance Shares to a Participant so provides, all cash dividends and
distributions payable generally on the Company’s Shares that are otherwise
payable with respect to the Performance Shares granted to the Participant shall
not be paid currently to the Participant but instead, shall be applied to the
purchase of additional Shares for the Participant’s account. The additional
Shares so purchased shall be subject to the same Performance Goals and
provisions relating to forfeiture as apply to the Performance Shares, and shall
be credited to the same account which the Company maintains for those
Performance Shares of the Participant with respect to which such dividends or
distributions were paid. The purchase of any such additional Shares shall be
made in accordance with such other procedure as may be specified in the
instrument evidencing the grant of the Performance Shares on which such
dividends are paid.
     6.04 Rights While Performance Units Remain Subject to Achievement of
Performance Goals. No Shares shall be issued at the time an Award of Performance
Units is made. Except as provided in the following paragraph or otherwise
provided in the instrument evidencing an Award of Performance Units, a
Participant that is the holder of an Award of Performance Units shall not have
any rights of a shareholder with respect to such Performance Units. Performance
Units granted to a Participant hereunder shall be credited to a bookkeeping
account maintained by the Company for the Participant. A separate account shall
be maintained for all Performance Units granted to a Participant with a
Performance Period ending on the same date and for all

16



--------------------------------------------------------------------------------



 



Dividend Equivalent Units that are to be credited to such account in accordance
with the following paragraph.
          If any dividends or other distributions payable on the Company’s
Shares are paid in Shares during any period that a Participant holds an Award of
Performance Units, as of the applicable Dividend Payment Date, a number of
additional Performance Units shall be credited to each account established for
the Participant to reflect the number of Performance Units held by the
Participant as of such Dividend Payment Date. The number of such additional
Performance Units to be credited shall be determined by first multiplying:
(a) the total number of Performance Units standing to the Participant’s credit
in such account on the day immediately preceding such Dividend Payment Date
(including all Dividend Equivalent Units credited to such account on all
previous Dividend Payment Dates); by (b) the per Share dollar amount of the
dividend paid on such Dividend Payment Date; and then, (c) dividing the
resulting amount by the Fair Market Value of one Share on such Dividend Payment
Date. Dividend Equivalent Units awarded pursuant to this paragraph to a
Participant that holds an Award of Performance Units shall have the same
Performance Goals and Performance Period as the Performance Units with respect
to which such Dividend Equivalent Units have been awarded.
     6.05 Performance Goals for Covered Executives. In the case of any Award of
Performance Shares or Performance Units to any Eligible Person who is a Covered
Executive, the Performance Goal or Goals established in connection with such
Award shall be based on one or more of the following business criteria, as
determined by the Committee in its discretion: (a) the attainment of specified
levels of, or increases in, the Company’s after-tax or pretax return on
stockholder’s equity; (b) the attainment of specified levels in the fair market
value of the Company’s Shares; (c) the attainment of specified levels of growth
in the value of an investment in the Company’s Shares, assuming that all
dividends paid on the Company’s Common Stock are reinvested in additional
Shares; (d) the attainment of specified levels of, or increases in, the
Company’s pre-tax or after-tax earnings, profits, net income, or earnings per
share; (e) the attainment of specified levels of, or increases in, the Company’s
earnings before income tax, depreciation and amortization (EBITDA);
(f) attainment of specified levels of, or increases in, the Company’s net sales,
gross revenues or cash flow from operations; (g) the attainment of specified
levels of, or increases in, the Company’s working capital, or in its return on
capital employed or invested; (h) the attainment of specified levels of, or
decreases in, the Company’s operating costs or any one or more components
thereof, or in the amount of all or any specified portion of the Company’s debt
or other outstanding financial obligations.
     Any of the business criteria described in the preceding paragraph which the
Committee establishes as a Performance Goal may be measured either by the
performance of the Company and its Affiliates on a consolidated basis, or by the
performance of any one or more of the Company’s subsidiaries, divisions, or
other business units, as the Committee in its discretion may determine. In its
discretion, the Committee may also establish Performance Goals, based on any of
the business criteria described in this Section 6.05, that require the
attainment of a specified level of performance of the Company, or any of its
subsidiaries, divisions or other business units, relative to the performance of
other specified corporations, in order for such Performance Goals to be met.

17



--------------------------------------------------------------------------------



 



     The Committee may also, in its discretion, include in any Performance Goal
the attainment of which depends on a determination of the net earnings or income
of the Company or any of its subsidiaries, divisions or other business units,
provisions which require such determination to be made by eliminating the
effects of any decreases in or charges to earnings for: (a) the effect of
foreign currency exchange rates; (b) any acquisitions, divestitures,
discontinuances of business operations, restructurings or other special charges;
(c) the cumulative effect of any accounting changes; and (d) any “extraordinary
items” as determined under generally accepted accounting principles, to the
extent that such decreases or charges referred to in clauses (a) through (d) of
this paragraph are separately disclosed in the Company’s Annual Report for each
fiscal year within the applicable Performance Period.
     6.06 Performance Goals for Non-Covered Executives. In the case of Awards of
Performance Shares or Performance Units made hereunder to Eligible Persons who
are not Covered Executives, the Performance Goal or Goals applicable to such
Awards shall be such corporate or individual goals as the Committee in its
discretion may determine.
     6.07 Measurement of Performance. At the end of the Performance Period
established in connection with any Award of Performance Shares or Performance
Units, the Committee shall determine the extent to which the Performance Goal or
Goals established for such Award have been met, and shall determine, on that
basis, the number of Performance Shares or Performance Units included in such
Award that have been earned and as to which payment will be made pursuant to
Section 6.09 below, subject to the adjustments provide for in Section 6.08 and
the forfeiture provisions of Section 6.10. In the case of any Award granted to a
Covered Executive, the Committee shall certify in writing the extent to which it
has determined that the Performance Goal or Goals established by it for such
Award have been met.
     6.08 Adjustment of Award Amounts. The number of Shares issuable with
respect to an Award on the basis of the level of attainment of the applicable
Performance Goals as determined by the Committee under Section 6.07 shall be
subject to adjustment in accordance with the following provisions:
          (a) To the extent not inconsistent with the terms of the Plan and if
the instrument evidencing the Award so provides, the number of Shares otherwise
issuable with respect to an Award to an Eligible Person who is not a Covered
Executive may be increased or decreased to the extent determined by the
Committee in its discretion, based on the Committee’s evaluation of the Eligible
Person’s individual performance or to reflect such other events, circumstances
or factors as the Committee in its discretion deems appropriate in determining
the extent to which payment should be made with respect to the Eligible Person’s
Award.
          (b) Notwithstanding the provisions of Section 6.08(a) above, the
Committee shall not have any authority to increase the number of Shares
otherwise issuable with respect to any Award of Performance Shares or
Performance Units to a Covered Executive. However, if the instrument evidencing
an Award to a Covered Executive so provides, the Committee may, in its
discretion, reduce the number of Shares otherwise issuable with respect to such
Award: (i) to reflect any decreases in or charges to earnings that were not
taken into account pursuant to clause (a), (b), (c), or (d) of the last
paragraph of Section 6.05 in determining net earnings or income for purposes of
any Performance Goal established in connection with such Award; (ii) to reflect
any credits to earnings for extraordinary items of income or gain that were
taken into account in

18



--------------------------------------------------------------------------------



 



determining net earnings or income for such purposes; (iii) to reflect the
Committee’s evaluation of the Covered Executive’s individual performance; or
(iv) to reflect any other events, circumstances or factors which the Committee
believes to be appropriate in determining the extent to which payment should be
made with respect to the Covered Executive’s Award.
     6.09 Payment of Awards. Payment with respect to that number of Performance
Shares or Performance Units subject to any Award which the Committee has
determined under Section 6.07 above to have been earned, as adjusted to the
extent determined by the Committee under Section 6.08, shall be made in
accordance with the following provisions:
          (a) In the case of any such Performance Shares, payment shall be made
by the issuance and delivery to the Participant of a stock certificate for the
requisite number of such Shares free of the legends making reference to
restrictions on transferability of the Performance Shares provided for by this
Plan. However, if the Performance Shares with respect to which payment is to be
made include a fractional Share, payment of such fractional Share shall be made
in cash, in an amount equal to the Fair Market Value of such fractional Share
determined as of the end of the Performance Period. Such Shares shall be issued
and delivered, and, if applicable, such cash payment shall be made, to the
Participant as soon as practicable after the end of the Performance Period
applicable to the Award in question.
          (b) In the case of Performance Units, (including related Dividend
Equivalent Units), payment shall be made: (i) by the issuance and delivery to
the Participant of a stock certificate for a number of Shares equal to the total
number of such whole Performance Units and related Dividend Equivalent Units;
and (ii) by payment in cash for any fractional Unit in an amount equal to the
Fair Market Value of such fractional Unit determined as of the day immediately
preceding the date as of which payment is to be made. Payment shall be made in
such manner and at such time or times as provided in such instrument. Unless
otherwise provided by the instrument evidencing the grant of Performance Units,
issuance of certificates for Shares with respect to any part or all of a
Participant’s Performance Units (including any related Dividend Equivalent
Units) may be deferred, at the Participant’s election, upon such terms and
conditions as are specified by the Participant, in writing, subject to the
restrictions on deferral of compensation contained in Code Section 409A.
     6.10 Termination of Service. Except as the instrument evidencing the grant
of Performance Shares or Performance Units may otherwise provide, upon an
Eligible Person’s Termination of Service for any reason prior to the end of the
Performance Period established for any Award of Performance Shares or
Performance Units, such Award shall be cancelled, all Performance Shares or
Performance Units included in such Award, and all Dividend Equivalent Units that
were credited with respect to such Performance Shares or Performance Units,
shall be forfeited, and no payment of any kind shall be made with respect to
such Award.
     Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing any such Award may provide that if the
Eligible Person’s Termination of Service prior to the end of the Performance
Period established for such Award occurs as a result of the Eligible Person’s
death, Disability or Retirement (but not for any other reason), payment will be
made at the end of the Performance Period, in accordance with the provisions of
Section 6.09, with respect to all or a Pro Rata Portion of the number of Shares
and/or the amount of cash that otherwise would have been payable to the Eligible
Person, as determined in accordance with

19



--------------------------------------------------------------------------------



 



the provisions of Sections 6.07 and 6.08, if the Eligible Person’s Termination
of Service had not occurred prior to the end of such Performance Period. In such
case, only the Eligible Person’s right to receive payment with respect to any
remaining portion of the Performance Shares or Performance Units (and related
Dividend Equivalent Units) included in such Award shall be cancelled and
forfeited.
     6.11 Notice of Code Section 83(b) Election. A Participant who files an
election under Section 83(b) of the Code to include in gross income the Fair
Market Value of any Performance Shares granted hereunder while such Shares are
still subject to achievement of Performance Goals shall furnish the Company with
a copy of the election so filed by the Participant within ten (10) days of the
filing of such election with the Internal Revenue Service.
ARTICLE 7.
RIGHTS
     7.01 Awards of Rights. (a) (a) Subject to the limitations set forth in
Article 3 above and to the other terms and conditions of the Plan, Rights may be
granted under the Plan to any Eligible Person at such times and upon such terms
and conditions as the Committee, in its discretion may determine. Rights shall
be granted in accordance with the provisions of this Article 7.
          (b) The terms of the instrument which contains the terms of an Award
of Rights shall specify the number of Shares which shall be used as the basis
for determining the value of the Rights at the end of the Appreciation Period
and the Base Price in effect for those Shares.
          (c) Rights shall be exercisable at such time and upon such terms as
may be established by the Committee in the instrument setting forth the terms of
the Award; provided that, in no event shall the period of time that an Award of
Rights is exercisable extend beyond the ten (10) year period beginning on the
Date of Grant.
          (d) Rights shall be subject to the same transferability restrictions
applicable to all Awards and may not be transferred during the holder’s
lifetime, except to one or more family members as provided in Section 8.02.
          (e) The holder of a Right shall not have any stockholder rights with
respect to the Shares used to determine the value of the Right.
     7.02 Dividend Equivalent Units. If any dividends or other distributions
payable on the Company’s Shares are paid in Shares during any period that a
Participant holds an Award of Rights, as of the applicable Dividend Payment
Date, a number of additional Rights shall be credited to any account established
for the Participant to reflect the number of Rights held by the Participant as
of such Dividend Payment Date. The number of such additional Rights to be
credited shall be determined by first multiplying: (a) the total number of
Rights standing to the Participant’s credit in such account on the day
immediately preceding such Dividend Payment Date (including all Dividend
Equivalent Units credited to such account on all previous Dividend Payment
Dates); by (b) the per share dollar amount of the dividend paid on such Dividend
Payment Date; and then (c) dividing the resulting amount by the Fair Market
Value of one Share on

20



--------------------------------------------------------------------------------



 



such Dividend Payment Date. Additional Rights awarded pursuant to this Section
to a Participant that holds an Award of Rights shall be exercisable at the same
time and upon the same terms as the Rights with respect to which such additional
Rights are to be issued; provided that, the Base Price of such rights shall be
equal to the Fair Market Value of a Share, determined as of the applicable
Dividend Payment Date.
     7.03 Termination of Service. Except as the instrument evidencing the grant
of an Award of Rights may otherwise provide, upon an Eligible Person’s
Termination of Service for any reason prior to the expiration of the
Appreciation Period which is in effect for any Right (and related Dividend
Equivalent Units) standing to his or her credit immediately prior to such
Termination of Service, the Eligible Person’s right to exercise such Right shall
be forfeited and cancelled as of the date of such Termination of Service, and no
payment of any kind shall be made with respect to such Right and related
Dividend Equivalent Units.
          Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing the Award of such Right may provide that
if the Eligible Person’s Termination of Service occurs prior to the end of the
Appreciation Period established for such Right as a result of the Eligible
Person’s death, Disability or Retirement (but not for any other reason), payment
will be made with respect to all or a Pro Rata Portion of such Right and any
related Dividend Equivalent Units. In such case, only the Eligible Person’s
right to receive payment with respect to any remaining portion of the Right (and
related Dividend Equivalent Units) for which such Appreciation Period was
established shall be cancelled and forfeited. Any payment required to be made
with respect to an Eligible Person’s Right (and related Dividend Equivalent
Units) pursuant to this paragraph shall be made as soon as practicable after the
date of such person’s Termination of Service, and shall be made in the manner
specified in Section 7.04.
     7.04 Payment of Awards. In the case of Rights, (including related Dividend
Equivalent Units), payment shall be made: (a) by the issuance and delivery to
the Participant of a stock certificate for a number of Shares having a Fair
Market Value on the date the Rights are exercised equal to: (i) the aggregate
Fair Market Value of the Shares used as the basis for determining the value of
the Rights being exercised, determined as of the date the Rights are exercised;
minus (ii) the aggregate Base Price in effect for the Rights being exercised;
and (b) by payment in cash for any fractional Shares which would be issued using
the formula contained in (a) above. Issuance of certificates for Shares shall be
made in such manner and at such time or times as provided in such instrument.
Unless otherwise provided by the instrument evidencing the grant of Rights,
issuance of certificates for Shares with respect to any part or all of a
Participant’s Rights (including any related Dividend Equivalent Units) may be
deferred, at the Participant’s election, upon such terms and conditions as are
specified by the Participant, in writing, subject to the restrictions on
deferral of compensation contained in Code Section 409A.
ARTICLE 8.
TRANSFERABILITY OF AWARDS
     8.01 Restrictions on Transfers. Except as otherwise provided by
Section 8.02 below: (a) any Option granted to an Eligible Person under the Plan
shall be nontransferable and may be exercised during the Eligible Person’s
lifetime only by the Eligible Person; (b) any Restricted Shares, Restricted
Units, Performance Shares, Performance Units and Rights granted to an Eligible
Person under the Plan shall not be transferrable by the Eligible Person during
his or her

21



--------------------------------------------------------------------------------



 



lifetime; and (c) a Participant’s right to receive payment of Shares or cash
with respect to any Award granted to the Participant under the Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant.
     8.02 Permitted Transfers. Notwithstanding the provisions of Section 8.01
above, if the instrument evidencing the grant of any Award other than an
Incentive Stock Option so provides, the recipient of such Award may transfer his
or her rights with respect to such Award, or any portion thereof, to any “family
member” of the recipient, as that term is defined in the General Instructions to
Form S-8 promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, subject to such limitations, terms and
conditions as may be specified in such instrument.
ARTICLE 9.
EFFECTS OF CHANGE IN CONTROL
     9.01 Change in Control. Notwithstanding any other provision in the Plan to
the contrary, except as otherwise provided in the Merger Sale Agreement entered
into by the Company in connection with a Change in Control, upon the occurrence
of a Change in Control, the following provisions shall apply:
          (a) Each Option outstanding on the day immediately preceding the date
on which the Change in Control occurs shall be converted to a right to receive
an Option Cash Out Payment. Payment of the Option Cash Out Payment shall be made
to the holder of the Option in one lump sum payment, less applicable withholding
taxes, on the date on which the Change in Control occurs.
          (b) Each Right outstanding on the day immediately preceding the date
on which the Change in Control occurs shall be converted to a right to receive
the Right Cash Out Payment. Payment of the Right Cash Out Payment shall be made
to the holder of the Right in one lump sum payment, less applicable withholding
taxes, on the date on which the Change in Control occurs.
          (c) The Restricted Periods applicable to all Restricted Shares and
Restricted Units (including any related Dividend Equivalent Units) granted to a
Participant hereunder that are still outstanding on the day immediately
preceding the date on which such Change in Control occurs shall expire on such
date; all Restrictions applicable to such outstanding Restricted Shares,
Restricted Units and related Dividend Equivalent Units shall lapse on such date;
and the Participant’s rights to receive delivery or payment with respect to all
such outstanding Restricted Shares, Restricted Units and related Dividend
Equivalent Units shall become nonforfeitable as of such date. Payment with
respect to such outstanding Restricted Shares, Restricted Units and related
Dividend Equivalent Units shall be made on the date the Change in Control
occurs. Unless the Committee determines that payment with respect to Restricted
Shares and Restricted Units is to be made in the form of a cash payment instead
of the issuance and delivery of Shares, the Company shall take whatever steps
are necessary to cause all such Restricted Shares and Shares attributable to
Restricted Units to be issued to the applicable Participants, and to be treated
as outstanding, as of the date the Change in Control occurs.

22



--------------------------------------------------------------------------------



 



          (d) The Performance Periods applicable to all Performance Shares and
Performance Units (including any related Dividend Equivalent Units) granted to a
Participant hereunder that are still outstanding on the day immediately
preceding the date on which such Change in Control occurs shall end on such
date; all Performance Goals that were established in connection with the Award
of such Performance Shares or Performance Units shall be deemed to have been
satisfied in full as of such date; the number of Performance Shares or the
percentage of the Performance Units as to which payment is to be made in the
event the Performance Goal or Goals applicable to the Award of such Shares or
Units are met at the targeted level of performance, as specified in the
instrument evidencing the grant of such Award, shall be deemed to be earned in
full as of such date; and the Participant shall acquire on such date a
nonforfeitable right to receive payment with respect to such number of
Performance Shares (including any cash payment for dividends payable thereon, if
the instrument evidencing the grant of such shares provides for such cash
payment), or with respect to such percentage of the Performance Units (and any
related Dividend Equivalent Units), determined without any adjustment under
Section 6.09(a) or (b). Payment with respect to such Performance Shares,
Performance Units and related Dividend Equivalent Units shall be made on the
date the Change in Control occurs. Unless the Committee determines that payment
with respect to such Performance Shares and Performance Units is to be made in
the form of a cash payment instead of by the issuance and delivery of Shares,
the Company shall take whatever steps are necessary to cause all such
Performance Shares and Shares attributable to Performance Units to be issued to
the applicable Participants, and to be treated as outstanding, as of the date
the Change in Control occurs.
     9.02 Substitution of New Awards. Notwithstanding the provisions of
Section 9.01, if provided for by a Merger Sale Agreement entered into in
connection with a Change in Control, the rights of Participants under any Awards
outstanding on the day immediately preceding the Change in Control shall be
honored or assumed or new rights issued therefor by the entity which survives
the Change in Control (each such honored, assumed or substituted option being
hereinafter an “Alternative Award”); provided that, any such Alternative Award
satisfies the following criteria:
          (a) the Alternative Award must be based on stock which is traded on an
established securities market, or which will be so traded within thirty
(30) days of the Change in Control;
          (b) the Alternative Award must provide the Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Award, including, but not limited to, an
identical or better exercise schedule; and
          (c) the Alternative Award must have economic value substantially
equivalent to the value of such Award (determined at the time of the Change in
Control).
ARTICLE 10.
ADMINISTRATION
     10.01 Administration of the Plan. (a) (a) Except as otherwise specifically
provided in the Plan, the Plan shall be administered by: (i) the Board of
Directors, with respect to all matters

23



--------------------------------------------------------------------------------



 



pertaining to Awards that may be granted or that have been granted hereunder to
any Director that is an Eligible Person; (ii) by the Compensation Committee,
with respect to all matters pertaining to Awards that may be made or that have
been made to Employees, except as otherwise provided in (iii); and (iii) by the
CEO, with respect to those specific matters pertaining to Awards to Employees
who are not Executive Officers that are within the scope of the authority
granted to the CEO under Section 10.05 below or delegated by the Compensation
Committee to the CEO pursuant to Section 10.02 below.
          (b) No Covered Individual shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under the Plan. The Company shall, to the maximum extent permitted by applicable
law and the Certificate of Incorporation and By-laws of the Company, indemnify
and hold each Covered Individual harmless from and against any loss, cost or
expense (including reasonable attorney fees) or liability (including any amount
paid in settlement of a claim with the approval of the Company) arising out of
any act or omission to act in connection with the Plan or any Award granted
pursuant to the Plan. Such indemnification shall be in addition to any rights of
indemnification such individuals may have under applicable law or under the
Certificate of Incorporation and By-laws of the Company.
     10.02 The Committee’s Power and Authority. In addition to the
responsibilities and powers assigned to the Committee elsewhere in the Plan, the
Committee shall have the authority, in its discretion, to establish, from time
to time, guidelines or regulations for the administration of the Plan, to
interpret the Plan, and to make all determinations it considers necessary or
advisable for the administration of the Plan. All decisions, actions or
interpretations of the Committee under the Plan shall be final, conclusive and
binding upon all parties.
          The Committee may designate Employees of the Company and professional
advisors to assist the Committee in its administration of the Plan and may grant
authority to Employees of the Company to execute agreements or other documents
on behalf of the Committee in connection with the administration of the Plan.
The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any advice
and any computation received from any such counsel, consultant or agent. The
Company shall pay all expenses and costs incurred by the Committee for the
engagement of any such counsel, consultant or agent.
     10.03 Modification of Awards. (a) (a) To the extent not inconsistent with
the terms of the Plan or any provision of applicable law, the Committee, in its
discretion, may waive or modify any of the terms and conditions set forth in the
instrument evidencing the grant of any Award made to a Participant hereunder,
including without limitation: (i) in the case of any Option, to permit such
Option to become exercisable as to any portion of the Shares subject to the
Option at any time earlier than the time specified in such instrument, to extend
the term of such Option beyond the date specified in such instrument as the
expiration date for the term of the Option (but not beyond the day immediately
preceding the tenth anniversary of the Date of Grant of the Option), or to
permit such Option, to the extent it has become or becomes exercisable, to
remain exercisable for any period of time (including any period after the
Eligible Person’s Termination of Service for any reason) beyond the period of
time specified in such instrument but not beyond the date of expiration of the
Option, including any extension thereof permitted under this clause (a); (ii) in
the case of any Award of Restricted Shares or Restricted Units, to cause the
Restricted

24



--------------------------------------------------------------------------------



 



Period applicable to such Restricted Shares or Restricted Units (including any
related Dividend Equivalent Units) to expire, and the Restrictions applicable to
such Restricted Shares or Restricted Units to lapse, as of any date earlier than
the date provided for in such instrument; (iii) in the case of any Award of
Performance Shares or Performance Units (including any related Dividend
Equivalent Units), to cause the Performance Period applicable to such
Performance Shares or Performance Units to expire and to treat the Performance
Goal or Goals established with respect to such Performance Shares or Performance
Units as having been met, in full or in part; and (iv) in the case of any Award
of Rights (including any related Dividend Equivalent Units), to cause the
Appreciation Period applicable to such Rights to expire as of any date earlier
than the date provided for in such instrument.
          (b) Notwithstanding the foregoing, no waiver or amendment may be
authorized or directed by the Committee pursuant to this Section 10.03 without
the consent of the Participant if: (i) it would adversely affect, to any
material extent, any of the rights or obligations of the Participant with
respect to such Award; or (ii) in the case of any Option granted hereunder that
was intended to constitute an Incentive Stock Option, if such waiver or
amendment would cause such Option to fail to be treated as an “incentive stock
option” within the meaning of Section 422 of the Code. In addition, no such
waiver or amendment may be authorized or directed by the Committee pursuant to
this Section 10.03 with respect to any Option, Restricted Shares or Restricted
Units, Performance Shares or Performance Units or Rights awarded to any Covered
Executive, if such waiver or amendment would cause the delivery of Shares or the
payment of any cash amounts that are made with respect to such Award to fail to
be deductible for federal income tax purposes pursuant to the applicable
provisions of Section 162(m) of the Code and the regulations issued thereunder.
     10.04 CEO Power and Authority. With respect to such number of Shares as the
Compensation Committee may in its discretion determine to be available from time
to time for the grant of Awards in any form to Employees who are not Executive
Officers, the CEO shall have the authority: (a) to determine which of such
Employees shall receive Awards in each form specified by the Compensation
Committee; (b) to determine the time or times when Awards in such form shall be
made to such Eligible Employees; (c) to determine the number of Shares that will
be subject to any Option, or the number of Restricted Shares, Restricted Units,
Performance Shares, Performance Units or Rights, to be included in any Award to
any such Employee; (d) with respect to any Award of Performance Shares or
Performance Units made to any such Employees, to make all determinations which
the Committee is authorized to make with respect to such Award under the
provisions of Section 6.02, Section 6.07 and Section 6.09(a); and (e) with
respect to any Awards made to any such Employees pursuant to the CEO’s exercise
of the authority granted to him under this Section 10.04, to exercise all of the
authority and powers granted to the Committee under Section 10.02 above and
under the second paragraph of Section 10.05 below, but only to the extent that
any such exercise by the CEO is not inconsistent with any action taken by the
Compensation Committee, or with any determination, decision or interpretation of
the Plan made by the Compensation Committee, under Section 10.02 above or any
delegation made by the Compensation Committee under the second paragraph of
Section 10.05 below.
     Except for the matters specified in the foregoing paragraph and any
additional matters pertaining to Awards to Employees who are not Executive
Officers with respect to which

25



--------------------------------------------------------------------------------



 



authority has been granted to the CEO pursuant to this Section 10.04, the CEO
shall not have any of the authority or powers otherwise granted to the
Compensation Committee under any other provisions of the Plan.
     The Compensation Committee in its discretion may at any time, by resolution
duly adopted by it and without any amendment of the Plan, revoke or modify in
any manner or respect the authority and powers granted to the CEO under this
Section 10.04.
     10.05 Delegation. In addition to the authority and powers granted to the
CEO under Section 10.04 above, the Compensation Committee in its discretion may,
by resolution duly adopted by it, delegate to the CEO authority with respect to
such other matters pertaining to Awards to Employees who are not Executive
Officers as the Compensation Committee may specify in such resolution. Any
authority so delegated to the CEO may be revoked or modified by the Compensation
Committee, in whole or in part, at any time.
     The Committee may delegate any ministerial or nondiscretionary function
pertaining to the administration of the Plan to any one or more officers or
other employees of the Company or any of its Affiliates.
     10.06 Non-U.S. Participants. In order to comply with any applicable
provisions of local law and regulations in any foreign country in which the
Company or any of its Affiliates operates, the Committee may in its sole
discretion: (a) modify the terms and conditions of Awards granted under the Plan
to Eligible Persons located in such foreign country; (b) establish subplans with
such modifications to the terms of the Plan as it determines to be necessary or
appropriate under the circumstances applicable in such foreign country; or
(c) take any other action that it deems necessary or appropriate in order to
comply with, or obtain any exemptions from the applicability of, the local laws
and regulations in such foreign country.
     10.07 Designation and Change of Beneficiary. Each Participant shall file
with the Committee, or with such Employee of the Company who has been designated
by the Committee to receive same, a written designation of one or more persons
as the Beneficiary who shall be entitled to receive any Shares or cash amount
payable with respect to any Award upon or after the Participant’s death. A
Participant may, from time to time, revoke or change his or her Beneficiary
designation without the consent of any previously designated Beneficiary by
filing a new designation with the Committee or its designee. The last such
designation received by the Committee or its designee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If at
the date of a Participant’s death, there is no designation of a Beneficiary in
effect for the Participant pursuant to the provisions of this Section 10.07, or
if no Beneficiary designated by the Participant in accordance with the
provisions hereof survives to receive any Shares or cash amount payable under
the Plan with respect to the Participant after his or death, the Participant’s
estate shall be treated as the Participant’s Beneficiary for purposes of the
Plan.
     10.08 Taxes. Notwithstanding any other provision of the Plan, the Company
and each of its Affiliates may make such provisions and take such steps as it
may deem necessary or appropriate for the withholding of all federal, state and
local taxes required by law to be withheld

26



--------------------------------------------------------------------------------



 



with respect to the exercise of any Option or with respect any payments to be
made in respect of any other form of Award granted to a Participant under the
Plan, including but not limited to: (a) deducting the amount of taxes so
required to be withheld from any other compensation or other amounts then or
thereafter payable to the Participant, and/or (b) withholding delivery of any
Shares or payment of any cash amount otherwise required to be delivered or paid
to the Participant with respect to the exercise of such Option, or with respect
to such other form of Award, until the amount of taxes so required to be
withheld has been paid in full to the Company or any of its Affiliated
Companies. With the approval of the Compensation Committee and subject to such
terms and conditions as it may require, such amount may be paid in Shares
previously owned by the Participant, or by the surrender of a portion of the
Shares that otherwise would be delivered or paid to such Participant with
respect to his or her Award, or by a combination of payments in cash and Shares.
     10.09 Amendment or Termination. The Board of Directors may, with
prospective or retroactive effect, amend, suspend or terminate the Plan or any
portion thereof at any time; provided, however, that: (a) no amendment,
suspension or termination of the Plan shall, without the Participant’s written
consent, adversely affect the rights of any Participant with respect to any
Awards previously granted to the Participant; and (b) no amendment which
constitutes a “material revision” of the Plan, as the term material revision is
defined in the applicable NASDAQ rules, shall be effective unless approved by
the stockholders of the Company in the manner required by such rules and by
applicable law.
     10.10 Participant Rights Unsecured. A Participant shall have the status of
a general unsecured creditor of the Company with respect to his or her right to
receive any cash payment provided for by the instrument containing the terms of
any Award made pursuant to the Plan. The Plan and the instrument containing the
terms of any Award providing for the payment of cash shall constitute a mere
promise by the Company to make payments in the future of the benefits provided
for therein. It is intended that the arrangements reflected in the Plan be
treated as unfunded for tax purposes, as well as for purposes of any applicable
provisions of Title I of ERISA.
     10.11 Terms of Employment Not Affected. Neither the Plan nor any Award
granted to a Participant hereunder or any other action taken in connection with
the Plan shall be construed as giving any Participant any right to be retained
in the employment of the Company or any of its Affiliates. In addition, the
Plan, any Award granted to a Participant hereunder and any other action taken by
the Committee pursuant to the Plan shall not be deemed or construed to interfere
with the right of the Company or any of its Affiliates to terminate a
Participant’s employment or service at any time subject, however, to the
Participant’s rights under any employment contract in effect between the
Participant and the Company or any of its Affiliates.
     No Award made to a Participant under the Plan, and no payment made with
respect to such Award, shall be considered as compensation or wages payable to
the Participant for purposes of determining the amount of contributions or
benefits the Participant may be entitled to receive under any employee benefit
plan of the Company or any of its Affiliates, except as specifically provided in
such plan or as otherwise determined by the Board of Directors.

27



--------------------------------------------------------------------------------



 



     10.12 Successors. The obligations of the Company under the Plan shall be
binding upon any successor Company or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
Company or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provision for the preservation of Participants’ rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
     10.13 Binding Effect. The provisions of the Plan and the terms and
conditions contained in the instrument evidencing any Award made to a
Participant hereunder shall be binding upon the Participant, his or her
successors and permitted transferees.
     10.14 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflicts of law principles.
     10.15 Effective Date. The initial adoption of the Plan was approved by the
Board of Directors on November 30, 2004, and by the stockholders of the Company
on May 19, 2005. This amendment and restatement was approved by the Board of
Directors on February 16, 2006 and shall be effective as of the date, set forth
below, on which it is executed by an authorized officer of the Company and
supercedes the provisions of the Plan as in effect immediately prior to such
date.
     IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this Plan to be
executed as of the 18th day of December, 2006.

              GIBRALTAR INDUSTRIES, INC.
 
       
 
  By:   /s/ Henning Kornbrekke
 
       
 
           Henning Kornbrekke

28